Citation Nr: 1752255	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to schedular total disability based on individual unemployability (TDIU) from February 14, 2013.

2.  Entitlement to extraschedular TDIU prior to February 14, 2013.


REPRESENTATION

Veteran represented by:	Richard W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served in the U.S. Air Force from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The February 2012 rating decision included an initial denial for entitlement to TDIU.  In February 2013, the Veteran's representative submitted a claim for TDIU, and then requested that this claim be "incorporated" with the Veteran's initial claim for TDIU.  The RO contacted the representative and noted that his statement was received within one year of the February 2012 rating decision and asked if he was filing a notice of disagreement.  The representative responded that since his statement was within one year of the February 2012 rating decision, he wished for it to be considered a timely notice of disagreement with that decision.  For some reason, it appears the RO then considered his February 2013 statement as a claim for TDIU.

A September 2013 rating decision granted coronary artery disease and provided staged ratings, and denied entitlement to TDIU.  In September 2013, the Veteran's representative submitted a notice of disagreement with the denial of TDIU, specifically stating that he was "only appealing the denial of Individual Unemployability."  In November 2013, the RO issued a Statement of the Case (SOC) which addressed both entitlement to TDIU and an increased rating claim for the Veteran's coronary artery disease.  On January 2014, the Veteran's representative submitted a timely VA-9 substantive appeal, and again singularly addressed the issue of entitlement to TDIU.  Thus, although the RO certified the issue of entitlement to staged increased ratings for coronary artery disease to the Board, the issues on appeal are related to entitlement to TDIU only.

The issue(s) of entitlement to extraschedular TDIU prior to February 14, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has two years of college education.  He has prior work experience as a truck driver, plumber's assistant, and in technician jobs.  Throughout most of his life, his employment was of a physical nature.

2.  The Veteran was service connected for PTSD (50 percent from February 27, 2009), coronary artery disease (30 percent from February 14, 2013), tinnitus (10 percent from June 18, 1975), hearing loss (noncompensable from June 18, 1975), and nuclear cataract of the right eye (10 percent from October 28, 2013).  The Veteran had a combined 70 percent rating from February 14, 2013 and met the schedular criteria for TDIU from that date.

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, in conjunction with his education and work history, rendered him unable to obtain and maintain gainful employment from February 14, 2013.


CONCLUSION OF LAW

From February 14, 2013, the criteria for schedular TDIU are met.  38 U.S.C.§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this decision represents a complete grant of the benefit sought on appeal with regard to the issue of TDIU, any deficiency in VA's compliance with the duty to notify and assist requirements is non prejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102.


Schedular TDIU

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and that therefore he is entitled to a total disability rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341 (a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, the Veteran meets the schedular criteria for TDIU from February 14, 2013.  The Veteran is service connected for PTSD (50 percent from February 27, 2009), coronary artery disease (10 percent from August 17, 2010, and 30 percent from February 14, 2013), tinnitus (10 percent from June 18, 1975), hearing loss (noncompensable from June 18, 1975), and nuclear cataract of the right eye (10 percent from October 28, 2013).

For the period beginning on February 14, 2013, the Board has jurisdiction to grant a TDIU under 38 C.F.R. § 4.16 (a).

Social Security Administration (SSA) records show that the Veteran was granted disability benefits in February 2012 for affective/mood disorder and congenital heart disease.  His disability was found to have begun in November 2009.  His prior work history as a truck driver and plumber's helper were listed as "arduous unskilled work."  The November 2009 disability onset date was based upon the "first date of cardiology records in file."   

SSDI records include a January 2012 evaluation.  The Veteran reported his work history as a truck driver for many different companies over the years and that he assisted in unloading freight using team lifts and lifting devices.  He frequently lifted around 25 lbs.  He also worked as a plumber's helper and he lifted more than 30 lbs. daily at that job.  He was noted to have a nuclear stress test showing an ejection fraction of 69 percent.  On examination his heart was functioning within normal limits and the rest of his physical examination was unremarkable.  The evidence suggested he "should be capable of light work."  The Veteran was also alleging PTSD.  On examination, he was oriented, coherent, his thoughts were organized, and he had no hallucinations or delusions, and his insight and judgment are intact.  He reported he was the host on a talk radio show during the day.  He was able to prepare his own meals, clean, go out alone, be social and enjoy hobbies.  He did report getting into an altercation with a neighbor.  He had a diagnosis of bipolar disorder and PTSD.  "At this time the [Veteran's] condition does not appear to be disabling."  

A February 2012 SSA residual functional capacity evaluation included that the Veteran had a "remote history of myocardial infarction" and his Cardiolite stress test in January 2012 was normal, as was the physical examination.  The physician reviewer agreed with a "medium RFC."  

The SSA disability summary noted that the Veteran could no longer perform his past jobs (as a truck driver and plumber's helper) because he was "limited to light/simple work."  He was found to be limited to unskilled work due to his past relevant work history as a truck driver (from 1999 to 2008) and plumber's helper (from 1997 to 1999).  And he was noted to be to perform a maximum sustained work capability of light work based on physical limitations from lifting/carrying, standing, walking, sitting, pushing, and pulling.  According to SSA records the Veteran had a high school education.  On his claim for TDIU, the Veteran indicated he had completed two years of college.  The Board is unsure which educational report is correct.  

The Veteran was afforded a VA heart examination in February 2013.  The Veteran noted to have diagnoses of coronary artery disease and a prior myocardial infarction.  He reported "nearly daily" symptoms of his ischemic heart disease lasting up to two hours.  His symptoms were relieved by immediate rest and aspirin.  He had dizziness and angina constantly for the past three months.  He reported a myocardial infarction in April 2009, which began with mild chest pain, profuse sweating, and cold chills and progressed to intense chest pain with trembling in arms, lips, hands and legs.  He stated he was grasping for breath.  Following that incident he underwent surgery for stent insertion.  He reported symptoms of shortness of breath, dizziness, syncope attacks, and fatigue.  He had atrial flutter, with more than 4 episodes in the past 12 months.  He had angioplasty in April 2009 at Sentara Heart.  He had a left heart catheterization in July 2010 due to an abnormal Cardiolite.  An EKG showed sinus bradycardia, LAFB (left anterior fascicular block), and IRBBB (incomplete right bundle branch block).  A chest x-ray was normal.  An echocardiogram showed left ventricle ejection fraction (LVEF) of 61 percent, with normal wall motion and thickness.  His interview-based METS, with symptoms of dyspnea, fatigue, angina, and dizziness were 5 to 7 METs, consistent with activities such as walking 1 flight of stairs, mowing the lawn, and heavy yard work.  The functional impact of the Veteran's heart disease was that it limited his ability to bend, stoop, stand for a prolonged period, and he would become fatigued.  He was noted to have been a former truck driver and he had been unable to work and "on SSDI for 3 months."

A November 2016 echocardiogram consultation indicated "no significant abnormality."  A December 2016 cardiac VA treatment record included that his cardiovascular history began in "about 2005 when he had an infarction" which was treated with stenting.  He has not seen a cardiologist and there had been no cardiac workup since 2009, although the "chart indicated repeat cardiac catheterization" in 2010 and showed no issues with the stent.  He had a current function class of 1 and he was about to go hunting, and was able to take care of his household activities without limitation.  As far as symptoms, he denied chest pain, shortness of breath, palpitations.  He was dizzy constantly for the last five to six years, but denied presyncope or syncope.  A January 2017 nuclear stress test did not include a complaint of chest pain.  He had negative EKG changes in response to the pharmacologic stress.  A January 2017 myocardial perfusion study noted the Veteran's heart had "small size, mild reversible defect within the inferolateral wall without quantitative support making this equivocal for true ischemia."  He had an estimated ejection fraction of 58 percent.  

As noted above, the Veteran's heart symptoms result in constant dizziness, fatigue, and limit his ability to perform physical requirements of jobs greater than light/simple work.  However, the Veteran's work history from at least 1997 to 2008 required physical labor.  Additionally, in 2014 the Veteran was granted service connection for right eye nuclear cataracts, and he is also service-connected for tinnitus and hearing loss.  As the information of record indicates that the Veteran has singularly been employed in an industry requiring walking, standing and reliably using machinery, and that his disabilities now limit these activities, the Board will resolve reasonable doubt in the Veteran's favor, and finds that his disabilities render him unemployable.

The Board notes that the Veteran is also service-connected for PTSD, and this disability results in an anxious mood and anxiety attacks, at the least.  As such, this disability limits the Veteran's employment opportunities in working with others or the public.  The Veteran is service-connected for PTSD, and his last psychiatric evaluation was in 2011.  At that time, the examiner diagnosed PTSD, cannabis abuse, and delusional disorder with hallucinations.  The examiner noted that the delusional disorder with hallucinations was separate from PTSD, but the examination did not list which symptoms were associated with which diagnosis except for noting that the Veteran's anxiety was a part of his PTSD and his hallucinations were a part of his delusional disorder.  Subsequent treatment records have diagnosed the Veteran's with bipolar affective disorder with depression and psychosis.  

As the Veteran has not received a VA examination since 2011, the Board does not know which of the Veteran's psychiatric symptoms, other than anxiety, are attributable to his PTSD.  Or, alternatively, if it is not possible to differentiate his psychiatric symptoms.  Despite this, the Board believes that the evidence is in relative equipoise that the Veteran's heart disorder, combined with his limited physical work history, his anxiety from his PTSD, and his other service-connected disabilities rendered him unemployable for the period beginning February 14, 2013.  As the Veteran does not meet the schedular requirements for TDIU prior to February 14, 2013, the Board cannot address his claim for extraschedular TDIU in the first instance.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.§  1114 (s).  Here, the Board is granting TDIU based on the cumulative effects of the Veteran's service connected disabilities of coronary artery disease, tinnitus, hearing loss, cataracts, and his PTSD.  Although the Board is limiting the application of the Veteran's symptoms of PTSD to that of his anxiety and panic attacks because the current medical evidence of record does not include a full opinion on the psychiatric symptoms that are associated with his PTSD, other than that his anxiety is due to his PTSD.  Nonetheless, the TDIU is not based on one disability, additional benefit through special monthly compensation under 38 U.S.C.§ 1114 (s) is not warranted.


ORDER

Entitlement to TDIU is granted from February 14, 2013.


REMAND

As noted above, the Board granted entitlement to TDIU from February 14, 2013, the date from which the Veteran met the schedular requirement for TDIU.  As the evidence of record shows that he has been unemployed since 2008 and his claim for TDIU has been on appeal since January 27, 2011, entitlement to TDIU earlier than February 14, 2013 must still be considered.  As the Board cannot consider extraschedular TDIU claims in the first instance, refer the claim to the Director of Compensation Service.

In connection with the claim for TDIU prior to February 14, 2013, the Board notes that the Veteran's last VA psychiatric examination was in 2011.  The 2011 VA examiner diagnosed PTSD and delusional disorder with hallucinations.  He noted that the Veteran's anxiety was due to his PTSD, and that his hallucinations were a result of his delusional disorder.  The examiner also stated that his delusional disorder with hallucinations was not "part and parcel of his" PTSD.  Subsequent VA treatment records, from 2011 to 2016, show that the Veteran had a diagnosis of bipolar affective disorder.  As the Veteran's PTSD symptoms may be included in determining if he is entitled to TDIU prior to February 14, 2013 (when his rating for his heart disorder increased), a medical opinion on his PTSD symptoms for that period is necessary.  On remand, a VA evaluator should review the Veteran's 2011 VA examination, the SSA records, and his VA mental health records and provide an opinion as to whether it is possible to differentiate the Veteran's service-connected PTSD symptoms from his other psychiatric symptoms.

Accordingly, the case is REMANDED for the following action:

1.  A VA mental health examiner must review the Veteran's 2011 VA PTSD examination, his SSA records, and his VA mental health records.  After a review, the examiner should list any of the Veteran's psychiatric disorders that have been present from January 2011 to the present.

The examiner should state whether it is possible to differentiate the Veteran's PTSD psychiatric symptoms from the psychiatric symptoms of any of his other diagnoses (to include delusional disorder and bipolar affective disorder).  

If it is possible to differentiate the Veteran's PTSD symptoms, then the examiner should list the symptoms associated with the Veteran's service-connected PTSD.  Of specific importance for the claim at hand, are his symptoms from January 2011 to 2013. 

The examiner should provide an explanation if it is not possible to differentiate the Veteran's various psychiatric symptoms.

2.  Then refer the Veteran's TDIU claim to the Director of Compensation for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16 (b) during his period on appeal prior to February 14, 2013.  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

3.  After completing the above, and any development deemed necessary, readjudicate the Veteran's claim extraschedular TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


